Per Curiam:
It is not denied that the claim of Colladay, Trout & Co. against Mr. Yezin was bona fide, and for an honest debt. It was proved and allowed by the Orphans’ Court after his death. It was urged, however, that Mrs. Vezin could not make a binding contract during coverture. This is true, and she would be entitled to avoid such contract. The right of her creditor to avoid it for her is not so clear. The privilege to claim her disability belonged to her; it was not for a creditor to set it up for her. Such contract imposed a moral obligation upon her, which was a sufficient consideration for a subsequent promise made after discoverture : Hemphill v. McClimans, 24 Pa. 367; Brown v. Bennett, 75 Pa. 420; Trout v. McDonald, 83 Pa. 144; Leonard v. Duffin, 94 Pa. 218; Brooks v. Merchants N. Bank, 125 Pa. 394. The appellants have no standing to raise the questions they have presented in this case. There was no evidence of collusion or fraud between Mrs. Vezin and Colladay, Trout & Co., which gave the appellants, as judgment creditors, of the former, the right to call this transaction 'in question. It is very clear they have no claim upon this fund.
The decree is affirmed, and the appeal dismissed, at the costs of the appellants.